

116 HR 1491 IH: FINTECH Act of 2019
U.S. House of Representatives
2019-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1491IN THE HOUSE OF REPRESENTATIVESMarch 4, 2019Mr. David Scott of Georgia (for himself and Mr. Loudermilk) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Agriculture, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a FinTech Council to designate a single primary regulator of eligible FinTech
			 startups, to create the Offices of Financial Innovation, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Facilitating Innovation and New Technology so Entrepreneurs Create and Hire Act of 2019 or the FINTECH Act of 2019. 2.FinTech Council (a)EstablishmentThere is established within the Department of the Treasury the FinTech Council, which shall determine which Federal financial regulator or regulators should be the Designated Financial Regulator of an eligible FinTech startup.
			(b)Petition to agency
 (1)In generalAn eligible FinTech startup may submit a petition to the FinTech Council, in such form and in such manner as the Council may require, to request a determination on which Federal financial regulators have enforcement authority with respect to the eligible FinTech startup.
 (2)ContentsIn a petition submitted under this subsection, the eligible FinTech startup shall demonstrate that the eligible FinTech startup is offering or intending to offer a financial innovation that—
 (A)will serve the public interest; (B)improves access to financial products or services;
 (C)does not present systemic risk to the United States financial system; (D)is a new technology or is an innovative use of existing technology;
 (E)does not pose a risk to consumer protection; and (F)will not permit unfair, deceptive, or abusive acts and practices.
 (3)Multiparty PetitionsOne or more eligible FinTech startups that offer or intend to offer similar financial innovations may jointly submit a petition under this subsection.
 (c)DeterminationUpon the request of an eligible FinTech startup, the FinTech Council shall— (1)determine which one or more Federal financial regulators should be the regulators primarily responsible for oversight of the eligible FinTech startup;
 (2)designate such agencies as the Designated Financial Regulator of the eligible FinTech startup; and (3)notify the eligible FinTech startup and each Federal financial regulator of such determination.
 (d)Sole enforcement authority by Designated Financial RegulatorExcept for the Designated Financial Regulator, the Federal financial regulators may not take any enforcement action against an eligible FinTech startup.
			(e)Authority To review designation
 (1)In generalWith respect to an entity that has had primary regulators designated under subsection (c)(2), the FinTech Council may review the designation on an annual basis, or pursuant to a request made under paragraph (2), to determine whether—
 (A)there has been a material change in the business model of the entity; (B)the entity is no longer an eligible FinTech startup;
 (C)there are material unseen risks that weren’t present at the time of the application; or (D)the entity can no longer demonstrate that it meets the requirements described under subsection (b)(2).
 (2)Recommendation of reviewIf a Federal financial regulator determines that it would have, but for the prohibition under subsection (d), taken an enforcement action against an entity that has had primary regulators designated under subsection (c)(2), the Federal financial regulator may recommend that the FinTech Council review such designation under paragraph (1).
 (3)Authority to rescind designationIf, in reviewing a designation under paragraph (1), the FinTech Council makes a determination under subparagraph (A), (B), (C), or (D) of paragraph (1), the FinTech Council may rescind the designation.
 (4)Reapplication permittedAn eligible FinTech startup that loses its designation under this section may reapply for designation.
 (5)NoticeIf the FinTech Council rescinds a designation under this section, the Council shall— (A)immediately notify the entity that was the subject of the designation and the Congress; and
 (B)upon making a final determination, publicly provide a written explanation of the basis for the Council’s decision with sufficient detail to provide the public with an understanding of the specific basis of the Council’s determination, including any assumptions related thereof.
 (f)Two-Year limitationAfter the end of the two-year period beginning on the date an entity first has a primary regulatory designated under subsection (c)(2)—
 (1)any such designation is terminated; and (2)the entity is not eligible for any future designation under subsection (c)(2).
				3.Office of Financial Innovation
			(a)Establishment
 (1)In generalEach Federal financial regulator shall establish an Office of Financial Innovation (Office). (2)DirectorThe head of each Office shall be a Director, who shall be appointed to a 5-year term by, and report to, the head of the Federal financial regulator.
 (3)StaffingThe head of each Federal financial regulator shall ensure that the regulator’s Office is adequately staffed at all times.
 (b)DutiesThe duties of the Office are to— (1)draft a mission statement, which shall include the phrase responsible innovation;
 (2)coordinate and make publicly available efforts made by Designated Financial Regulators related to covered actions so as to reduce the regulatory burden for eligible FinTech startups;
 (3)establish and maintain an easily-accessible website, which shall include the Office’s mission statement and a portal where eligible FinTech startups can submit questions or request meetings with the Office;
 (4)respond to questions and meeting requests described under paragraph (3) in a timely manner; (5)implement recommendations from the Advisory Council of FinTech Directors;
 (6)conduct outreach to eligible FinTech startups when a covered action is made public or finalized; and
 (7)provide support for the Director of the Office with respect to the Director’s duties on the Advisory Council of FinTech Directors.
 (c)Inclusion in rulemakingEach Federal financial regulator shall, throughout the development of a new rule, including prior to the publication of a notice of proposed rulemaking in the Federal Register, work with the Office in assessing the potential effects of the rule on eligible FinTech startups. Each Office shall also advise the applicable Federal financial regulator on possible alternatives that may lessen the burden on eligible FinTech startups without meaningfully affecting the rule’s ability to achieve its purpose.
			4.Regulatory harmonization for FinTech
 (a)HarmonizationEach Designated Financial Regulator shall, in taking any covered action, harmonize and coordinate with the other Designated Financial Regulators in order to eliminate duplication and conflicting regulations that will impact eligible FinTech startups.
			(b)Advisory Council of FinTech Directors
				(1)Establishment
 (A)In generalThere is established the Advisory Council of FinTech Directors, which shall consist of— (i)the Director of each Office of Financial Innovation; and
 (ii)an independent member appointed by the Secretary of the Treasury, having State-banking regulatory expertise.
 (B)CompensationAll members of the Advisory Council who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.
 (2)PurposeThe purpose of the Advisory Council is to provide each Federal financial regulator with advice on its rules, regulations, and policies with regard to how financial innovation is reshaping the regulatory landscape of the financial services marketplace and whether there is any duplication in supervision or material failure in supervision of eligible FinTech startups that is limiting responsible innovation for eligible FinTech startups.
 (3)DutiesThe Advisory Council shall function solely as an advisory body. Its duties shall extend only to providing advice, including advice in the form of recommendations, to each Federal financial regulator. Each Federal financial regulator shall retain full authority to determine actions to be taken and policies to be expressed with respect to matters within its jurisdiction upon which the Council may provide advice.
				(4)Reports
 (A)Annual reportThe Advisory Council shall annually report to Congress on the activities of the Council and any significant financial market and regulatory developments that might impact eligible FinTech startups.
 (B)AdviceThe Advisory Council shall provide its advice to the Federal financial regulators through the Secretary of the Treasury. The Advisory Council need not reach consensus on every issue, and may choose to provide the Federal financial regulators with differing views or a range of view.
 (5)MeetingsThe Advisory Council of FinTech Directors shall meet at the call of the Secretary of the Treasury or a majority of the members then serving, but not less frequently than annually.
 (6)RecordkeepingThe official records generated by or for the Advisory Council shall be handled in accordance with General Records Schedule 6.2, or another approved agency records disposition schedule. These records shall be available for public inspection and copying, subject to section 552 of title 5, United States Code (commonly known as the Freedom of Information Act).
 5.DefinitionsFor purposes of this Act: (1)Covered actionThe term covered action means any regulations, guidance, interpretive rules, interim final rules, bulletins, statement of policy, letters, examination manuals, frequently asked questions, notices, directives, or any other authoritative action that would impact an eligible FinTech startup.
 (2)Designated Financial RegulatorThe term Designated Financial Regulator means— (A)any Federal financial regulator or regulators that have been designated under section 2(c)(2) with respect to any eligible FinTech startup; and
 (B)with respect to an eligible FinTech startup, the specific Federal financial regulator or regulators designated under section 2(c)(2) for such eligible FinTech startup.
 (3)Eligible FinTech startupThe term eligible FinTech startup means an entity that— (A)provides an application or product and has no more than 10,000 total users of such application or product;
 (B)has no more than 15 employees; (C)has received less than 5 rounds of venture capital; and
 (D)has not yet partnered with an insured depository institution (as defined under section 3 of the Federal Deposit Insurance Act).
 (4)Federal financial regulatorThe term Federal financial regulator means each of the Board of Governors of the Federal Reserve System, the Bureau of Consumer Financial Protection, the Commodity Futures Trading Commission, the Department of Housing and Urban Development, the Department of the Treasury, the Farm Credit Administration, the Federal Communications Commission, the Federal Deposit Insurance Corporation, the Federal Housing Finance Agency, the Federal Trade Commission, the National Credit Union Administration Board, the Office of the Comptroller of the Currency, and the Securities and Exchange Commission.
			